    Case 1:19-cr-00170-LO Document 33 Filed 06/03/19 Page 1 of 3 PageID# 79



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                                          RLED
                                         Alexandria Division                         IH'GIPEN COURT


 UNITED STATES OF AMERICA,                                                                -3 20:j
    Plaintiff

                                                     Case No. 1:19-CR-1^

 ERIC HARTLEY,
    Defendant.




                                    STATEMENT OF FACTS

        The United States and the defendant, ERIC HARTLEY ("defendant"), agree that the
following facts are true and correct, and that if this matter had proceeded to trial, the United States
would have proven them beyond a reasonable doubt with admissible and credible evidence:

        1.      Between in or about September 2016 and in or about October 2016, the defendant
knowingly and intentionally conspired with at least J.R. to distribute child pornography using the
Internet, including but not limited to Dropbox, Inc., in violation of 18 U.S.C. § 2252(a)(2), in
Woodbridge, Virginia, within the Eastern District of Virginia.
       2.       The defendant used various programs to distribute, receive, and view child
pornography files. The defendant used at least Kik and Dropbox for these purposes.
       3.       The files distributed, received or viewed by the defendant included depictions of
toddlers and infants engaged in sexually explicit conduct,as well as depictions ofsadistic or violent
conduct.


       4.       HART LEY used Kik to distribute and receive child pornography, including
distributing at least 22 images. One of the Kik users that he received and distributed child

pornography with was AnotherBigHero, who in real life is .I.R. Files that HARTLEY distributed

included but were not limited to:
      Case 1:19-cr-00170-LO Document 33 Filed 06/03/19 Page 2 of 3 PageID# 80



                                              '3''3b46cfD5.jpg. This file was sent by HARTLEY
                 on 09/15«016. This file depicted a prepubescent male laying In a bed with an
                 erect penis.

                 on 09/15/2016. This file depicted a close-up view of a prepubescent
                                                                                  •'y male's
                                                                                      hartleyerect
                 penis.

                 Aon
                 09/17/2016.                                ^ male with an erection,
                             This file depicted a prepubescent                   HARTLEY
                                                                                     the focusonof
                 the image is on the prepubescent male's penis.
                                                                  This file was sent by HARTLEY
                on 09/17/2016. This file depicted a prepubescent male who is completely naked.
                   IS prepub^cent male is posing with his pelvis and private area pointing toward
                the ceiling. The prepubescent male has an erection in this image.
         5.     J.R. used the screen name "td ik" to control various Dropbox accounts that
 contained child pornography. He shared links to these files with other users, including providing
 HARTLEY with the account and password to his(J.R.'s)Dropbox account on September 18,2016.
 At the time that J.R. shared the password, J.R. and HARTLEY had discussed child pornography
 and both were aware that the Dropbox account contained child pornography.
        6.      J.R. and HARTLEY discussed HARTLEY'S work as a teacher. For example, on
September 16, 2016, HARTLEY, using the screen name Danal9674, sent J.R. a Kik message
stating, •'! want that exp. It's tough working around these young boys so sexy n their lil body's
smooth n legs ahhh 1 get hard...They think I'm hot n flock my desk - I know some want it - but
something 1 have no clue how to do whatever! BC I don't want my own life ruined n banned from
society ect. I would milk myselflol." On the same day, HARTLEY sent J.R. another Kik message
stating,"2 boys at school yes! They try to sit by my desk n touch my arm n stuff but 1 get up n
walk away and redirect Ah so tough."
       7.      This Statement of Facts contains those facts necessary to support the defendant's
guilty plea. It docs not include each and every fact known to the defendant or to the government
and It is not intended to be a full enumeration ofall of the facts surrounding the defendant's case.
    Case 1:19-cr-00170-LO Document 33 Filed 06/03/19 Page 3 of 3 PageID# 81



         8.     The actions of the defendant, as recounted above, were in all respects knowing,
 voluntary, and intentional, and were not committed by mistake, accident, or other innocent reason.
        9.      This Statement of Facts shall be admissible as a knowing and voluntary confession
 m any proceeding against the defendant, regardless of whether the Plea Agreement is presented to
or accepted by a court. Moreover, the defendant waives any rights that he may have under Fed.
 R. Crim. P. 11(f), Fed. R. Evid. 410,the United States Constitution, and any federal statute or rule
in objecting to the admissibility ofthis Statement of Facts in any such proceeding.
                                               Respectfully submitted,

                                               G. Zachary Terwilliger
                                               United SttUes Att

                                         By:
                                               Whitney Dougherty Russell
                                               Assistant United States Attorney
Defendant's Stipulation and Signature: After consulting with my attorney, 1 hereby stipulate that
the above Statement of Facts is true and accurate, and that if the matter proceeded to trial, the
United States would have proved the same beyond a reasonable doubt.

Date: S'JiO'
                              ERIC HARTLEY
                              Defendant



Defense Counsel's Signature: I am the attorney for the defendant in this case. 1 have carefully
reviewed the above Statement of Facts with him. To my knowledge, his decision to stipulate to
these facts is informed and voluntary.


Date:
                              Miriam Airington
                              Counsel for the Defendant
